Title: From Abigail Smith Adams to John Adams Smith, 8 November 1813
From: Adams, Abigail Smith
To: Smith, John Adams



my dear John
Quincy Novbr 8t 1813

If your Sister had not been So constant & punctual a correspondent with you, I Should have been more Solicitious myself, but hearing from you So often I have not thought it needfull to put you to the trouble of answering my Letters. She has kept you informd of all occurencs here, but now She is absent in Boston, having been led there under the Influence of Hymen to the Celebration ceremony between the Rev’d mr Eaton on the one part and miss Sussanna Storer on the other I have taken my pen to address you, and that with the more pleasure because I can tell you that I received a Letter yesterday from your Brother William, who was well in June last, as he will you himself I presume, in the Letter which I have the pleasure to now inclose to you. I hope there are yet others to come to hand by the same opportunity, for as yet I have not any from your Uncle to me or your Grandfather. there is one from him to your uncle & one to his son George—they came by a Gentleman Passenger a mr Tilden who I presume has been detaind at St. Petersburgh, and in England also. the vessel in which he came is under Sweedish colours and direct from Liverpool. your Brother acknowledges receiving a Letter from me in dated in Febry. I find by looking at my coppy that I Sent one from your Sister at the Same time. he notifies to me his marriage in this Letter. Your Father left us on Wednesday last I rejoice in the fine weather which accompanies him and hope he will be the better for his journey. we have been much gratified with his Society—and hope the benifit has been mutual, but the deep drawn Sigh and Silent tears which recollection ever brings up of Blessings departed—never to return, can only be oblitorated, when recollection and Life are extinguished together and the pulsations of the Heart cease in the Breast of your ever affectionate / Grandmother
A Adams